           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION


LITTLE ROCK SCHOOL DISTRICT, et al.                        PLAINTIFFS

                           No. 4:82-cv-866 -DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLE/NORTH
PULASKI SCHOOL DISTRICT, et a!.                           DEFENDANTS

EMILY McCLENDON, TAMARA EACKLES,
VALERIE STALLINGS, and TIFFANY ELLIS                     INTERVENORS


                                   ORDER
     There are three pending issues about the          Jacksonville   North
Pulaski School District.
                           ¯   Facilities Compliance
     The Court appreciates      JNPSD's first compliance report, NQ 5500,
on implementation of its modified 2018 master facilities plan. Any
objection by Intervenors is due by 28 August 2019.
                  ¯   Second Sub-Class Representative
     JNPSD's objections to Linda Morgan's service as a second sub-
class representative on JNPSD issues are overruled. Morgan has been
involved at Dupree Elementary with her grandson. He lives with her.
Morgan's focus has been on classroom and discipline issues, which is
understandable. The Court believes that she, working with Tiffany
Ellis, can and will stand up for JNPSD's non-white students, parents,
and others acting as parents. Discipline and student achievement
remain under the Court's supervision. These are key issues. Morgan
can learn about the staffing-incentives, facilities, and monitoring
issues. She is an educated person with a willingness to serve. The
Court concludes that she is sufficiently engaged and experienced to
adequately represent the sub-class with Ellis at this point. FED. R. Civ.
P. 23(a)(4); Rattray v. Woodbury County, Iowa, 614 F.3d 831, 835 (8th
Cir. 2010). The Court therefore appoints Linda Morgan as the second
JNPSD sub-class representative.
                             ¯   Attorney's Fees
     All material things considered, Intervenors' motion for
attorney's fees and expenses is partly granted and partly denied.
42 U.S.C. § 1988(b); Hensley v. Eckerhart, 461 U.S. 424 (1983);
Association for Retarded Citizens of North Dakota v. Schafer, 83 F.3d 1008,
1010-12 (8th Cir. 1996);   Jenkins v. State of Missouri, 127 F.3d 709, 716-
19 (8th Cir. 1997).    The $4,313.80 sought for depositions, copies,
mileage, and monthly meeting expenses is not opposed. It's awarded
in full. Intervenors seek approximately $270,000 for the work of their
lawyers, paralegal, and monitors between June 2017 and October
2018. The Court concludes that $138,900 is a reasonable fee for all
necessary work during this period. Here is the Court's thinking.


                                    -2-
      First, the Intervenors are prevailing parties in the case in general.
It's their place to monitor the remedy embodied in Plan 2000 and
defend it. The facilities and staffing issues tried in February 2018 were
new in the sense that JNPSD is new, but old in a deeper sense: they're
about what Plan 2000 requires, the obligations JNPSD inherited. So
the question is the reasonableness and necessity of the work done.
      Second, success, and the lack of it, are important considerations.
Intervenors persuaded the Court that all the District's elementary
schools must be replaced sooner than JNPSD proposed and before any
expansions of the new high school and new middle school. This was
Intervenors' faliback position. They did not persuade the Court with
their main contention, which was that all the elementary schools had
to   be replaced immediately. The Court has commended            JNPSD's
promises during
          -
                      closing argument that the District would
                                           -




prioritize the new elementary schools over other projects, plus
accelerate planning and construction. The Court again commends the
District on these important commitments. But, they came only at the
end of the trial, after Intervenors' full court press and pointed
inquiries from the Court.
      Intervenors did not succeed overall on the staffing issues.
JNPSD's good faith was      apparent.    There was only one slice where
more needs to be done; the record did not otherwise support the
Intervenors' position. And the Court agrees with JNPSD that several
                                   -3-
staffing-related issues could have been stipulated. The fee must be
reduced to reflect these circumstances.
       Third, monitoring. It's needed, of course. But   JNPSD      is right
about excessive time in several areas. Seventy dollars per hour is a
generous rate. And remember that we're talking about a sixteen            -




month period. A reduction in overall hours is appropriate. An
example. The Donaldson Scholars program is a pillar of PCSSD's and
JNPSD's efforts to become unitary in student achievement.     NQ   5018 &
NQ   5021.   The various ways the program helps get students into
college, and prepares them to succeed there, are important. Helping
keep the students in college is another bridge, though of course a
related one. The Court rejects    JNPSD's   argument that   funding this
program ended all the Districts' obligations. Because it is all about
student achievement, some monitoring here is good. A reduction for
excessive time is necessary, though.        The record shows that the
monitors have been deeply engaged, actually helping administer all
parts of the   program. In their revised request, Intervenors helpfully
eliminated time already compensated by the program itself.            The
monitors' remaining efforts are commendable, but only partly
compensable.
       Fourth, the class representative issues. These were needlessly
contentious.    Compare the PCSSD substitutions.      As    JNPSD says,
Intervenors should have addressed this issue sua   sponte much sooner;
                                   -4-
but JNPSD over-litigated the point. Intervenors are entitled to some,
but not all, of their related fees.
      Fifth, the monthly meetings. To economize, only Mr. Walker
and Ms. Springer need to attend on behalf of                Joshua. Information
from and to other monitors should flow through her. The Court has
reduced the claimed time accordingly.
      Last, hourly rates. The ones requested are too high for this work
in this market. And the Court has therefore reduced them.
      Here are the specifics. The Court awards:
      John Walker          -
                               160 hours x $350         =    $56,000
      Austin Porter        -
                               60 hours x $300          =
                                                             $18,000
      Robert Pressman      -
                               80 hours x $300          =
                                                             $24,000
      Joy Springer         -
                               325 hours x $100         =
                                                             $32,500
      Charles Bolden       -
                               70 hours x $70           =
                                                              $4,900
      Marva Smith          -
                               50 hours x $70           =     $3,500
                                                Total   =
                                                            $138,900
                                      *    *    *



      The motion for attorney's fees and expenses,             NQ   5461, is partly
granted and partly denied.                JNPSD owes Intervenors' counsel
$143,213.80. The Court directs the Clerk to add Linda Morgan to the
docket as an intervenor plaintiff. Any objection to the facilities report
due by August 28th.


                                          -5-
So Ordered.

              D.P. Marshall
              United States District Judge

                           -oIc




               -6-
